Name: Commission Regulation (EEC) No 3204/83 of 14 November 1983 amending Annex III to Council Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 11 . 83 Official Journal of the European Communities No L 315/ 17 COMMISSION REGULATION (EEC) No 3204/83 of 14 November 1983 amending Annex III to Council Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens , hens and cocks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organi ­ zation of the market in poultrymeat ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 2967/76 of 23 November 1976 laying down common standards for the water content of frozen and deep ­ frozen chickens, hens and cocks (3), as last amended by Regulation (EEC) No 2835/80 (4), and in particular Article 7 (a) thereof, Whereas certain technical provisions of Annex III to Regulation (EEC) No 2967/76 should be adjusted to take account of progress made in developing methods of detection and analysis and to facilitate the work of the responsible control bodies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 2967/76 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3) OJ No L 339 , 8 . 12 . 1976, p. 1 . 4 OJ No L 292, 1 . 11 . 1980 , p. 75 . No L 315/ 18 Official Journal of the European Communities 15. 11 . 83 ANNEX  ANNEX III DETERMINATION OF THE TOTAL WATER OF CHICKENS, HENS AND COCKS 1 . Object and scope This method shall be used to determine the total water content of frozen and deep-frozen chickens, hens and cocks. The method shall involve determination of the water and protein contents of samples from the homogenized poultry carcase . The total water content as determined shall be compared with the limit value given by the formulae indicated in paragraph 6.4, to deter ­ mine whether or not excess water has been taken up during processing. This method shall also be applicable to poultry which has been treated with polyphosphates or other substances the effect of which is to increase water retention . If the analyst suspects the presence of any substance which may interfere with the assessment, it shall be for him or her to take the necessary appropriate precautions . 2 . Definitions "Carcase" : the poultry carcase with bones, cartilage and offals eventually contained in the carcase . "Offals" : liver, heart, gizzard and neck. 3 . Principle Water and protein contents shall be determined in accordance with recognized ISO (International Organization for Standardization) methods or other methods of analysis approved by the Council . The highest permissible total water content of the carcase will be estimated from the protein content of the carcase , which can be related to the physiological water content. 4. Apparatus and reagents 4.1 . Scales for weighing the carcase and wrappings, capable of weighing with an accuracy better than ± 1 g. 4.2. Meat-axe or saw for cutting carcases into pieces of appropriate size for the mincer. 4.3 . Heavy-duty mincing machine and blender capable of homogenizing complete frozen or deep-frozen poultry pieces . Note : No special mincer shall be recommended. It should have sufficient power to mince frozen or deep-frozen meat and bones to produce a homogeneous mixture corresponding to that obtained from a mincer fitted with a 4 mm hole disc . 4.4. Apparatus as specified in ISO 1442, for the determination of water content. 4.5 . Apparatus as specified in ISO 937, for the determination of protein content. 5 . Procedure 5.1 . Seven carcases shall be taken at random from the quantity of poultry to be checked and in each case kept frozen until analysis in accordance with 5.2 to 5.6 begins . It may be conducted either as an analysis of each of the seven carcases , or as an analysis of a composite sample of the seven carcases . 5.2. The preparation shall be commenced within the hour following the removal of the carcases from the freezer. 5.3 . (a) Each carcase shall be weighed and removed from any wrapping material . After cutting up of the carcase into smaller pieces , any wrapping material around the edible offal shall be removed as completely as possible The total weight of the carcase , including offal and ice adhering to the carcase , shall be determined to the nearest gram after deduction of the weight of any wrapping material removed to give "P ,". (b) In the case of a composite sample analysis, the total weight of the seven carcases, prepared in accordance with 5.3 (a), shall be determined to give "P7". 15 . 11 . 83 Official Journal of the European Communities No L 315/ 19 5.4. (a) The whole carcase of which the weight is P , shall be minced in a mincer as specified under 4.3 (and, if necessary mixed with the use of a blender as well) to obtain a homo ­ geneous material from which a sample representative of each carcase may then be taken , (b) In the case of a composite sample analysis, all seven carcases of which the weight is P7 shall be minced in a mincer as specified under 4.3 (and, if necessary, mixed with the use of a blender as well) to obtain a homogeneous material from which two samples represen ­ tative of the seven carcases may then be taken . The two samples are to be analyzed as described in 5.5 and 5.6 . 5.5 . A sample of the homogenized material shall be taken and used immediately to determine the water content in accordance with ISO 1442 to give the water content "a%". 5.6 . A sample of the homogenized material shall also be taken and used immediately to determine the nitrogen content in accordance with ISO 937. This nitrogen content shall be converted to crude protein content "b%" by multiplying it by the factor 6,25 . 6 . Calculation of results 6.1 . (a) The weight of water (W) in each carcase shall be given by aP, / 100 and the weight of protein (RP) by bP^lOO, both of which are to be expressed in grams. The sums of the weights of water (W7) and the weights of protein (RP7) in the seven carcases analyzed shall be determined. (b) In the case of a composite sample analysis, the average content of water and protein from the two samples analyzed shall be determined to give a % and b % , respectively. The weight of the water (W7) in the seven carcases shall be given by aP7/ 100, and the weight of protein (RP7) by SP7/ 100 , both of which are to be expressed in grams . 6.2. The average weight of water (WA) and protein (RPA) shall be calculated by dividing W7 and RP7, respectively, by seven . 6.3 . The theoretical physiological water content in grams as determined by this method may be calculated by the following formulae : Chickens : 3,31 x RPA + 42 Cocks and hens : 3,24 X RPA  13 6.4. (a) Assuming a technically unavoidable water absorption during preparation of 7,4 % ('), the highest permissible limit for the total water content (WG) in grams as determined by this method shall be given by the following formulae (including confidence interval) : Chickens : WG = 3,82 X RPA + 59 Cocks and hens : WG = 3,78 x RPA + 33 (b) In the case of cocks , hens and chickens bearing the description "dry chilled poultry", the highest permissible limit for the total water content (WG) in grams as determined by this method shall be given by the following formulae (including confidence interval and assuming a technically unavoidable water absorption during preparation of 2,9 % (')) : Chickens : WG = 3,54 x RPA -I- 56 Cocks and hens : WG = 3,50 x RPA + 25 6.5 . If the average water content (WA) of the seven carcases as calculated under 6.2 does not exceed the value given in 6.4 (WG), the quantity of poultry subjected to the check shall be considered up to standard . (') Calculated on the basis of the carcase inclusive of absorbed ¢ extraneous water.